 Case: 2:20-cv-00265-SDM-KAJ Doc #: 11 Filed: 07/28/20 Page: 1 of 1 PAGEID #: 64




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


WILLIAM E. FRY,

                      Plaintiff,                 :   Case No. 2:20-cv-265

       - vs -                                        Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson
COMMISSIONER OF SOCIAL SECURITY,
                                                 :
                      Defendant.


                                               ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on July 13, 2020. (ECF No. 10.) In that filing, the Magistrate Judge

recommended that the action be dismissed with prejudice for failure to timely serve Defendant

pursuant to Fed. R. Civ. P. 4(m). The time for filing objections has passed, and no objections

have been filed. Therefore, the Court ADOPTS the Report and Recommendation (ECF No. 10)

and DISMISSES with prejudice Plaintiff’s Complaint (ECF No. 8). The Clerk is DIRECTED to

TERMINATE this case from the docket records of the United States District Court for the

Southern District of Ohio, Eastern Division.

       IT IS SO ORDERED.


                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
